UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING CHINA YILI PETROLEUM COMPANY SEC File Number:1-51554 CUSIP Number:16945B109 (Check one) [ ] Form 10-K[ ]Form 11-K[ ]Form 20-F[ ]Form 10-D [ X] Form 10-Q[ ]Form N-SAR[ ]Form N-CSR For the period ended:March 31, 2010 [ ] Transition Report on Form 10-K [ ] Transition Report on Form 20-F [ ] Transition Report on Form 11-K [ ] Transition Report on Form 10-Q [ ] Transition Report on Form N-SAR For the transition period ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART I REGISTRANT INFORMATION Full name of RegistrantCHINA YILI PETROLEUM COMPANY Former name, if applicable c/o 100 Wall Street, 15th Floor,
